DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon Suc Ho, KR101685691, in view of Fleming et al, US Patent Pub. 20040163882 A1. (The Yoon Suc Ho reference is cited in IDS filed 5/12/2020)
Re Claim 1, Yoon discloses an air pressure adjustment apparatus (abstract), comprising: a speaker (abstract: speaker); a microphone (abstract: microphone); an earplug of which a main body is made of an elastic material so as to seal an external fig. 4: illustrates an ear plug), and which comprises an air pressure adjustment part penetrating the main body (abstract: device aims to control air pressure within the ear); an air pressure adjustment device configured to adjust a fluid volume of the air pressure adjustment part (abstract: device aims to control air pressure within the ear); and a processor configured to: output a sound through the speaker based on the earplug being worn (abstract: reflected/echo sound within ear canal and how it impacts pressure; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again), measure the air pressure difference between air pressure of an internal part of the middle ear and air pressure of an external auditory meatus on the basis of strength of a received eco based on the echo of the sound reflected from the eardrum of the user being received through the microphone (abstract: reflected/echo sound within ear canal and how it impacts pressure; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again); but fails to disclose adjusting the air pressure difference by moving the air pressure adjustment device according to the measured air pressure difference. However, Fleming et al discloses an ear plug device with an elastic material (Fleming et al, para 0003: elasticity implies the material is elastic(can stretch)) that includes a restrictor that enables movement of the cavity from initial position based on the difference in air pressure within the ear canal, thus controlling the air pressure (Fleming et al, claims 12-13: restrictor expands and falls accordingly). Since Yoon already discloses that its device is able to adjust the air pressure based on air pressure difference, it would have been obvious to modify Yoon to include the kind of elastic structure (i.e. restrictor) that could 
Re Claim 2, the combined teachings of Yoon and Fleming et al disclose the air pressure adjustment apparatus of claim 1, further comprising: an air pressure sensor configured to sense the air pressure of the external auditory meatus, wherein the processor is configured to, based on receiving the echo from the microphone, determine the air pressure of the internal part of the middle ear on the basis of data relating to the echo strength according to the air pressure of the internal part of the middle ear (Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted according to the calculated change in air pressure within the ear canal; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again), and measure an air pressure difference between the air pressure of the internal part of the middle ear and the air pressure of the external auditory meatus of the user by sensing the air pressure of the external auditory meatus through the air pressure sensor (Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted according to the calculated change in air pressure within the ear canal; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again).
Re Claim 3, the combined teachings of Yoon and Fleming et al disclose the air pressure adjustment apparatus of claim 1, wherein the processor is configured to: calculate a change amount of the fluid volume of the air pressure adjustment part Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted(increased/decreased) according to the calculated difference in air pressure within the ear canal; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again), and adjust the air pressure difference by moving the air pressure adjustment device so that the fluid volume of the air pressure adjustment part changes according to the calculated change amount (Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted(increased/decreased) according to the calculated difference in air pressure within the ear canal; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again).
Re Claim 4, the combined teachings of Yoon and Fleming et al disclose the air pressure adjustment apparatus of claim 1, wherein the processor is configured to: based on the middle ear internal air pressure being higher than the air pressure of the external auditory meatus, move the air pressure adjustment device so that the fluid volume of the air pressure adjustment part decreases (Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted(increased/decreased) according to the calculated difference in air pressure within the ear canal; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again), and based on the air pressure of the internal part of the middle ear being lower than the air pressure of the external auditory meatus, adjust the air pressure difference by moving the air pressure adjustment device so that the fluid volume of the air pressure adjustment part increases (Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted(increased/decreased) according to the calculated difference in air pressure within the ear canal; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again).
	Claim 7 has been analyzed and rejected according to claims 1 & 4.
Re Claim 8, the combined teachings of Yoon and Fleming et al disclose the air pressure adjustment apparatus of claim 1, wherein the main body or the air pressure adjustment device further comprises: an open tube configured to be openable for opening the external auditory meatus sealed according to wearing of the earplug (Fleming et al, para 0015: Eustachian tube), wherein the processor is configured to, while adjusting the air pressure difference by moving the air pressure adjustment device in a direction along the air pressure adjustment part, based on an air pressure difference having a sign opposite to a sign of the air pressure difference that is a reference of the adjustment being measured, open the sealed external auditory meatus by opening the open tube (Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted(increased/decreased) according to the calculated difference in air pressure within the ear canal; where reflected sound is sound output by the speaker, reflected and picked up by the microphone again).
Re Claim 9, the combined teachings of Yoon and Fleming et al disclose the air pressure adjustment apparatus of claim 1, wherein the processor is configured to, based on the air pressure difference not being adjusted according to moving of the air pressure adjustment device, output a notification indicating that the external auditory meatus is not sealed (Yoon, abstract: reflected/echo sound within ear canal and how it impacts pressure, where pressure is adjusted(increased/decreased) according to the calculated difference in air pressure within the ear canal; where the control signal being able to adjust the pressure indicates whether or not the ear canal is sealed since sealing of the ear canal will naturally change the air pressure within the ear canal).
Claim 10 has been analyzed and rejected according to claim 1.
Claim 11 has been analyzed and rejected according to claim 2.
Claim 12 has been analyzed and rejected according to claim 3.
Claim 13 has been analyzed and rejected according to claim 4.

Allowable Subject Matter
Claims 5-6 & 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 5: The prior art does not teach or moderately suggest the following limitations:
Wherein the processor is configured to adjust a moving speed of the air pressure adjustment device according to a change speed corresponding to one profile selected from a plurality of profiles associated with a change speed of the fluid volume of the air pressure adjustment part.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 6: The prior art does not teach or moderately suggest the following limitations:
Wherein the processor is configured to adjust a moving speed of the air pressure adjustment device based on an air pressure adjustment plan inside an airplane according to a flight plan of the airplane.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 14: The prior art does not teach or moderately suggest the following limitations:
Wherein the adjusting comprises adjusting a moving speed of the air pressure adjustment device according to a change speed corresponding to one profile selected from a plurality of profiles associated with a change speed of the fluid volume of the air pressure adjustment part.
Limitations such as these may be useful in combination with other limitations of claim 10.

The following is a statement of reasons for the indication of allowable subject matter for claim 15: The prior art does not teach or moderately suggest the following limitations:

Limitations such as these may be useful in combination with other limitations of claim 10.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651            					11/6/2021